Citation Nr: 0640270	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right ankle sprain with arthritis, to include entitlement to 
extra-schedular consideration under 38 C.F.R. § 3.321(b) 
(right ankle arthritis).

2.  Entitlement to an evaluation in excess of 10 percent for 
instability, right ankle (right ankle instability).

3.  Entitlement to an evaluation in excess of 40 percent for 
L5 spondylolysis and spondylolisthesis of L5 over S1 (low 
back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania that, 
among other things, continued the veteran's 10 percent 
evaluation for his service-connected right ankle sprain, and 
increased the evaluation of his service-connected low back 
disability from 10 percent to 40 percent disabling.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In an August 2005 rating decision, the RO increased the 
evaluation of the veteran's right ankle sprain with arthritis 
to 20 percent disabling, and granted service connection for 
instability, right ankle, evaluated as 10 percent disabling 
effective May 30, 2002.  

In May 2006, this matter was remanded for additional 
development and adjudication.  This having been completed, 
the case is again before the Board.  


FINDINGS OF FACT

1.  The veteran's right ankle arthritis is currently 
evaluated at the maximum 20 percent evaluation under 
Diagnostic Code 5271.

2.  The veteran's right ankle instability is not productive 
of moderate or severe recurrent subluxation or lateral 
instability.


3.  The veteran's low back disability is not productive of 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain, or unfavorable ankylosis of the entire 
thoracolumbar spine, unfavorable ankylosis of the entire 
spine, or incapacitating episodes having a total duration of 
at least six weeks during the past 12 months. 


CONCLUSION OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for right ankle arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Code 5271 (2006).

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for right ankle instability have not 
been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Code 5257 (2006).

3.  The criteria for a disability rating in excess of 40 
percent for L5 spondylolysis and spondylolisthesis of L5 over 
S1 have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic 
Codes 5292, 5293 (2002), Diagnostic Code 5293 (2003), 
Diagnostic Codes 5237, 5243 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in May 2006, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims for increased rating, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded, as well as the 
type of evidence VA would assist him in obtaining.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also generally informed that he should send to VA 
evidence in his possession that pertains to the claim, and 
was advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  The veteran and his representative were also 
provided with adequate notice of the evidence, which was not 
of record, that was necessary to substantiate the veteran's 
claims, and also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO prior to the 
August 2006 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records, multiple VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claims.  In 
addition, the Board notes that this matter has been 
previously remanded for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.



II.  Increased evaluations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

A.  Entitlement to an evaluation in excess of 20 percent for 
right ankle sprain with arthritis.

First, the veteran contends that his right ankle arthritis 
should receive a higher evaluation.  Here, the veteran's 
right ankle disability is currently rated as 20 percent 
disabling under Diagnostic Code 5271.  Under Diagnostic Code 
5271, limitation of motion of the ankle is evaluated as 10 
percent disabling if the limitation is considered moderate.  
A maximum 20 percent evaluation is warranted where there is 
marked limitation.  

In this case, the veteran is currently in receipt of the 
maximum evaluation for his ankle condition.  A higher 
evaluation is therefore not available.  And because the 
maximum rating has been awarded for this condition, no 
additional higher evaluation is warranted due to pain, as 
discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  See Johnston v Brown, 
10 Vet. App. 80 (1997).

B.  Entitlement to an evaluation in excess of 10 percent for 
instability, right ankle.

The veteran's right ankle instability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5257.  Under 
this code, impairment of the knee, to include recurrent 
subluxation or lateral instability will be evaluated as 10 
percent disabling if the disorder is found to be slight.  A 
20 percent evaluation is awarded for a moderate disability.  
And a maximum 30 percent evaluation is awarded if the 
disability is found to be severe.  

The medical evidence in this case consists of post-service 
treatment records and several VA examinations.  Upon 
examination in March 2001, the veteran reported weakness, 
stiffness, instability, fatigue and lack of endurance, but no 
locking, heat or redness.  Swelling was noted on and off.  
The examiner indicated that the severity of the veteran's 
condition was mild to moderate.  The examiner also indicated 
that there was no dislocation or subluxation, although range 
of motion was decreased.  An x-ray of the right ankle was 
normal.  The veteran was diagnosed with right ankle 
arthralgia.  Regarding the question of instability of the 
ankle, the examiner stated that "I could not demonstrate any 
instability of the right ankle joint."

The veteran was next examined by VA in September 2001.  Again 
right ankle weakness and stiffness were indicated.  The 
veteran was noted to wear an ankle brace and boots.  No 
dislocation or subluxation was indicated and no inflammatory 
arthritis was found.  The veteran's condition was noted to 
moderate in severity.  Upon examination, the veteran's right 
ankle was not swollen or tender.  The veteran was diagnosed 
with right ankle arthralgia.  No specific finding regarding 
instability was noted.

The veteran was again afforded a VA examination in July 2005.  
The examiner indicated that the veteran's claims file was 
available and reviewed in connection with the examination.  
The veteran's medical history was reviewed for the record.  
The veteran reported pain and weakness in his right ankle.  
The veteran was indicated to have recurrent inversion ankle 
sprains approximately twice a week, with instability and 
periods of giving way.  He was also indicated to have 
fatigability and lack of endurance secondary to his ankle 
pain.  The veteran reported taking over-the-counter 
medication for his condition.  Flare-ups were also noted with 
the recurrent ankle sprains.  The veteran was noted to wear 
an ankle brace and high top boots.  No specific dislocations 
or subluxation was found.  After examination, the veteran was 
found to be status post history of right ankle sprain with 
lateral ankle instability and mild posttraumatic arthritic 
changes of the right ankle joint.  

Based on the evidence described above, the Board finds that a 
rating in excess of 10 percent for right ankle instability is 
not warranted.  The record reveals that the veteran does not 
have subluxation in his right ankle.  The record does 
indicate that the veteran has instability in his right ankle.  
However, while the veteran's overall right ankle condition 
has been noted to be mild to moderate, none of the VA 
examiners, who examined the veteran for this condition, has 
found his instability to be moderate or severe.  

In addition, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether a higher evaluation may be warranted for his right 
ankle instability.  While recognizing that the veteran has 
pain and instability upon recurrent sprains, the record 
reflects no objective evidence of additional impairment of 
his ankle upon clinical examination, as caused by such pain.  
And, while the veteran was found to have some weakness and 
fatigability in connection with his condition, the Board 
finds that these factors have been considered during the 
evaluation of his condition.  In addition, there is no 
evidence in the record that the veteran suffers 
incoordination or functional loss during flare-ups that may 
warrant a finding of additional functional loss beyond that 
which is objectively shown.  Therefore, the Board holds that 
additional evaluation in consideration of DeLuca and 
applicable VA code provisions has already been considered and 
additional consideration is not warranted.  See also 38 
C.F.R. § 4.7, 4.40, 4.45. 



C.  Entitlement to an evaluation in excess of 40 percent for 
L5 spondylolysis and spondylolisthesis of L5 over S1.

Here, the veteran's low back disability is currently 
evaluated as 40 percent disabling under Diagnostic Code 5237.  
Prior to analyzing, the veteran's back claim, the Board will 
quickly outline the relevant criteria below.

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 maximum percent rating under this code 
requires that the disability be productive of severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
maximum 60 percent evaluation is warranted where the 
disability is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The medical evidence in this case related to the veteran's 
back consists of post-service treatment records and three VA 
examinations dated in July and October 2002, and July 2005.  
In the July 2002 examination, the veteran was noted to have 
weakness, stiffness, fatigue, and lack of endurance.  The 
veteran was noted to wear a back brace at work.  Upon 
examination, the veteran was indicated to have tenderness of 
L3-L4 with right paraspinal spasm.  No postural abnormalities 
were noted and there was no evidence of neurological 
abnormalities.  His condition was found to be moderate in 
severity and range of motion testing revealed forward flexion 
of 30 degrees, extension of 20 degrees, right and left 
lateral flexion of 30 degrees each, and right and left 
rotation of 30 degrees each.  An x-ray of the veteran's spine 
revealed minimal narrowing of L5-S1.  The veteran was 
diagnosed with low back strain.  The examiner indicated that 
the veteran's back exhibited weakened movement, excess 
fatigability and incoordination.  

The veteran was again examined by VA in October 2002.  The 
examiner indicated that the veteran's claims file was 
reviewed and also noted that there were no major changes form 
the July 2002 examination.  The veteran was found to have 
chronic low back pain with acute exacerbation, even with 
minor activities like bending, twisting, climbing ladders, 
pulling, lifting, and driving.  Spasm was noted in the right 
lower back, but no postural or neurological abnormalities 
were found.  Range of motion testing was the same as July 
2002.  The veteran was diagnosed with low back strain.

Finally, the veteran was again examination by VA in July 
2005.  The examiner indicated that the veteran's claims file 
was reviewed in connection with the examination.  The veteran 
was noted to work in construction at a school, to include 
maintenance work, lifting heavy objects, twisting, turning, 
working on the roof, carrying shingle boxes which weigh about 
80 pounds, operating heavy equipment, and driving/moving 
school buses.  The veteran's medical history was noted for 
the record.  The veteran indicated that he has continuous 
lower back pain.  In the last year, the veteran indicated 
that he had a severe episode of lower back pain which lasted 
three days.  The veteran indicated that at times the pain 
radiates down to both lower extremities, and occasionally he 
notices numbness in the right lower extremity.  The veteran 
stated that he wears a back belt at work.  No bowel or 
bladder dysfunction was noted.  Upon examination, the 
examiner found no tenderness or guarding of the paraspinal 
muscles.  Tenderness was noted at L5-S1.  Range of motion 
testing revealed flexion of 70 degrees, up to 50 degrees 
without pain; extension of 25 degrees without pain; right 
lateral flexion of 30 degrees without pain; left lateral 
flexion of 25 degrees without pain; and rotation of 45 
degrees bilaterally without pain.  The examiner also stated 
that he found no evidence of neurological deficits, or any 
evidence of atrophy of muscles or weakness.  Regarding DeLuca 
criteria, the examiner indicated that during acute 
exacerbations the veteran could have further limitations in 
range of motion and endurance, depending on the level of 
severity of the pain.  The veteran was diagnosed with 
multilevel disc disease of the lumbosacral spine, L5 
spondylolysis with spondylolisthesis of L5 over S1, and 
chronic low back pain.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 40 percent for the veteran's back 
disability is not warranted.  In order to warrant an 
evaluation in excess of 40 percent, the veteran's condition 
must be considered pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain, or productive of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, or productive of 
unfavorable ankylosis of the entire thoracolumbar spine, or 
unfavorable ankylosis of the entire spine.  In this case, the 
medical evidence does not support a finding of pronounced 
disability with symptoms compatible with sciatic neuropathy.  
Nor does the evidence show that the veteran had 
incapacitating episodes of at least six seeks during the past 
year or unfavorable ankylosis of the thoracolumbar spine.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has subjective complaints of 
pain, as noted above, the record reflects only slight, if at 
all, objective evidence of actual impairment of his back upon 
clinical examination, as caused by such pain, weakness or 
related factors.  In addition, while the record contains an 
indication that the veteran suffers from flare-ups, there is 
no evidence indicating a finding of additional functional 
loss beyond that which is objectively shown in the 
examinations.  Therefore, the Board holds that additional 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.

D.  Extra-schedular evaluation.

The above determinations are based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disabilities reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that the veteran's 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Further, there is no indication from the record that the 
disabilities have required frequent periods of 
hospitalization, and the application of the regular schedular 
standards have not otherwise been rendered impractical.  In 
the absence of evidence of these factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.  Entitlement to an evaluation in excess of 20 percent for 
right ankle sprain with arthritis, to include entitlement to 
extra-schedular consideration under 38 C.F.R. § 3.321(b), is 
denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
instability, right ankle, is denied.

3.  Entitlement to an evaluation in excess of 40 percent for 
L5 spondylolysis and spondylolisthesis of L5 over S1, is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


